                                          1 CHRISTOPHER R. ORAM, ESQ
                                            Nevada Bar No. 004349
                                          2 520 South Fourth Street, Second Floor
                                            Las Vegas, Nevada 89101
                                          3 (702) 384-5563
                                            E-Mail: contact@christopheroramlaw.com
                                          4 Attorney for Defendant
                                            FRANCISCO FILHO
                                          5                            UNITED STATES DISTRICT COURT
                                                                              DISTRICT OF NEVADA
                                          6                                         *****
                                          7 UNITED STATES OF AMERICA,                            CASE NO. 2:17-cr-00001-JAD-CWH
                                                      Plaintiff,
                                          8
                                            vs.
                                          9                                                      STIPULATION TO CONTINUE
                                            FRANCISCO FILHO                                      SENTENCING
                                         10              Defendant.                              (Second Request)
                                         11
520 SOUTH 4TH STREET | SECOND FLOOR




                                         12          IT IS HEREBY STIPULATED AND AGREED, by and between the United States of
 TEL. 702.384-5563 | FAX. 702.974-0623
    CHRISTOPHER R. ORAM, LTD.

       LAS VEGAS, NEVADA 89101




                                         13 America, by and through Patrick Burns, Esq., Assistant United States Attorney, and Francisco
                                         14 Filho, by and through his attorney, Christopher R. Oram, that the hearing for Sentencing in the
                                         15 above captioned case set for January 22, 2019, at 2:30pm be vacated and continued to a date and
                                         16 time convenient to the Court, but no sooner than 60 days..
                                         17          This is the second request by counsel for a continuance of the Sentencing in this case.
                                         18
                                                     This Stipulation is entered into for the following reasons:
                                         19
                                                     1. Counsel for Mr. Filho requires additional time to discuss negotiations on a separate
                                         20
                                              matter related to this case and to obtain translation of sentencing documentation (i.e. letters of
                                         21
                                              support) which have been provided to an interpreter.
                                         22
                                                     2. The parties agree to the continuance.
                                         23
                                                     3. The additional time requested is made in good faith and not for purposes of delay.
                                         24
                                         25          4. The additional time requested is reasonable pursuant to FRCP 32(b)(2), which states

                                         26 “the court may, for good cause, change any limits prescribed in this rule”.
                                         27
                                         28                                                     1
                                          1
                                                     5. This is the first stipulation to be filed herein.
                                          2
                                          3 /s/ Patrick Burns 01/16/2019                              /s/ Christopher R. Oram    01/16/2019
                                            PATRICK BURNS DATE                                        CHRISTOPHER R. ORAM DATE
                                          4 Assistant United States Attorney                          Counsel for Defendant Filho
                                          5
                                          6                 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER
                                          7
                                                     Based upon the pending Stipulation and good cause appearing therefore, the Court finds:
                                          8
                                                         1. Counsel for Mr. Filho requires additional time to discuss negotiations on a separate
                                          9
                                              matter related to this case and to meet with Mr. Fiho. Additionally, counsel for Mr. Filho requires
                                         10
                                              additional time to obtain translation of sentencing documentation (i.e. letters of support) which
                                         11
                                              have been provided to an interpreter.
520 SOUTH 4TH STREET | SECOND FLOOR




                                         12
 TEL. 702.384-5563 | FAX. 702.974-0623
    CHRISTOPHER R. ORAM, LTD.




                                                         2. The parties agree to the continuance.
       LAS VEGAS, NEVADA 89101




                                         13
                                         14              3. The additional time requested by this Stipulation is made in good faith and not for

                                         15 purposes of delay.
                                         16              4. The time requested is reasonable pursuant to Federal Rule of Criminal Procedure
                                         17 32(b)(2), which states “the court may, for good cause, change any limits prescribed in this rule”.
                                         18              5. This is the first stipulation to be filed herein.
                                         19
                                                                                              ORDER
                                         20
                                                     IT IS THEREFORE ORDERED that Defendant Filho’s Sentencing scheduled for January
                                         21
                                              22, 2019, at 2:30 pm be vacated and continued to ____________________________
                                                                                               April 2, 2019, at 10:30 a.m. at the hour
                                         22
                                              of __________ .
                                         23
                                                     DATED
                                                     DATED this
                                                            this____
                                                                 17thday
                                                                      dayofof_______________,
                                                                              January, 2019. 2019.
                                         24
                                         25
                                                                                                      __________________________________
                                         26
                                                                                                      UNITED STATES DISTRICT JUDGE
                                         27
                                         28


                                                                                                  2
